  Case 17-32479      Doc 58   Filed 06/08/20 Entered 06/08/20 16:16:34             Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )               BK No.:     17-32479
EDMOND E. PRYOR                            )
                                           )               Chapter: 13
                                           )
                                                           Honorable Jacqueline P Cox
                                           )
                                           )
              Debtor(s)                    )

             ORDER DISMISSING FOR FAILURE TO MAKE PLAN PAYMENTS

       This matter coming before the court on Trustee's Motion to Dismiss, due notice having been
given and the court having heard the facts presented;


IT IS THEREFORE ORDERED that this case is dismissed on the Trustee's motion for material default
by the debtor with respect to a term of a confirmed plan, pursuant to § 1307 (c) (6).




                                                        Enter:


                                                                  Honorable Jacqueline Cox
Dated: June 08, 2020                                             United States Bankruptcy Judge

 Prepared by:
 Tom Vaughn
 Chapter 13 Trustee
 55 E. Monroe Street, Suite 3850
 Chicago, IL 60603
 (312) 294-5900
